PER CURIAM.
It is very doubtful whether the record in this case presents any question for our review. See Morris v. Jackson, 9 Wall. 125, 19 L. Ed. 608; Martinton v. Fairbanks, 112 U. S. 670, 5 Sup. Ct. 321, 28 L. Ed. 862; Lehnen v. Dickson, 148 U. S. 71, 13 Sup. Ct. 481, 37 L. Ed. 373; St. Louis v. Western Union Tel. Co., 148 U. S. 92, 13 Sup. Ct. 485, 37 L. Ed. 380. The plaintiff in error urges that the evidence does not support the finding that there was a contract between the parties, which precludes the right to recover on a quantum meruit. The evidence in the case is all found in the bill of exceptions, and we have examined the same. We are satisfied that the finding of the trial judge is amply supported by the evidence. The judgment of the circuit court is affirmed.